go back to Form 8-K [form8k_mar2007.htm]
 
Exhibit 10.1
 


STATE BANCORP, INC.


Equity Grant Guidelines


March 6, 2007


The Board of Directors of State Bancorp, Inc. (the “Company”) recommends that
all grants of equity-based compensation (“Equity Grants”) made to directors,
officers, or employees of the Company or any of the Company’s subsidiaries,
adhere to the following guidelines. For purposes of these guidelines “Equity
Grants” refer to any grant that would result in the recipient receiving stock in
the Company. The equity could be in the form of incentive stock options,
nonqualified stock options, restricted stock, stock appreciation rights that are
settled in stock, or any other form of equity defined under shareholder approved
equity plans. These guidelines are to help ensure that all Equity Grants are
properly and legally made, are reported and disclosed correctly and accurately,
are properly accounted for, and receive proper tax treatment. It is understood
that improper accounting, tax treatment, reporting, disclosure and/or granting
of Equity Grants can result in violations of securities laws and regulations,
violations of the Internal Revenue Code and of accounting rules and principles,
violations of other federal and state laws, and severe civil and criminal
liability, fines and penalties.


All Equity Grants Are Designed To:


1.
Avoid Making Equity Grants During a Company Blackout Period. Avoid
making/authorizing/ approving/dating Equity Grants during a Company “blackout
period.”



2.
Avoid Making Equity Grants While In Possession of Material Nonpublic
Information. Avoid making/authorizing/approving/dating Equity Grants while in
possession of material non-public information.



3.
Clearly and Completely Document the Party Authorizing/Approving Equity Grants
and Date of Authorization/Approval. Only a party having legal authority to
authorize/approve Equity Grants, i.e. the Compensation Committee and the Board
of Directors, will be able to authorize/approve and make Equity Grants. The date
the Equity Grant was authorized/approved by the approving authority
(“Authorization/Approval Date”) shall be the grant date (“Equity Grant Date”).



4.
Clearly and Completely Document Equity Grant Terms on Authorization/Approval
Date. Equity Grants should, to the fullest extent possible, on the
Authorization/Approval Date, specify the following: (i) number of option Equity
Grants (i.e. the Company shares); (ii) Equity Grant Date; (iii) exercise price;
(iv) vesting date/period; (v) expiration date; and (vi) type of Equity Grant.



5.
Use the Company Stock Price on Equity Grant Date. When determining the grant
price of an Equity Grant, the closing price of the Company stock on the Equity
Grant Date will be selected.



Equity Grants Previously Made


The Compensation Committee and the Board will avoid making changes to Equity
Grants previously made.


Equity Grant Date


Equity Grants to current directors, officers, or employees shall be made by the
Compensation Committee or the Board, as applicable, only during the two-week
period beginning on the date which is two business days after release of the
Company's quarterly or annual earnings.